DETAILED ACTION
	This action is responsive to 03/16/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2, 10 and 17 are objected to because of the following informalities:  In each of claims 2, 10, and 17, change “the plurality of sensing lines are” to “the plurality of sensing lines is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent 10,978,447 B2, US Pub. 2019/0237533), hereinafter Kim.
Regarding claim 1, Kim discloses a display device (display unit 10-see figs. 1-3), comprising: a base layer (substrate 100-see figs. 1-3) having a first area (display area DA-see figs. 1-3) and a second area adjacent to the first area (peripheral area PA-see figs. 1-3); a plurality of pixels on the first area of the base layer (pixels P arranged in the display area DA-see fig. 4); a power line configured to supply the plurality of pixels with power (first power ELVDD may be provided to each of the pixels P through a driving voltage line PL-see fig. 4 and [col. 7, ll. 26-29]); a power pattern on the second area and electrically connected to the power line (first and second power supply wiring (160, 170) respectively-see fig. 4 and [col. 6, ll. 54-56]); and a protrusion on the second area (at least one dam 180-see fig. 8), the protrusion surrounding at least a portion of the first area (the at least one dam 180 may be provided on the outer edge of the substrate 100-see fig. 8 and [col. 14, ll. 32-38]) and including a first protruding portion and a second protruding portion on the first protruding portion (i.e., first portion using same material as second insulating layer 207 and a second portion using same material as pixel defining layer 208-see dam 180 in fig. 8), wherein the power pattern includes an overlapping portion between the first protruding portion and the second protruding portion (see fig. 8, wherein a portion 1270 of second power wiring 170 is disposed between the second insulating layer portion 207 and the pixel definition layer 208 of the dam 180 closer to the display area), the overlapping portion having an opening (as shown in fig. 4, there is an opening in the wiring portion 1270 disposed between the 207 and 208 in the inner dam 180 (i.e., dam closer to the display area)).
Regarding claim 2, Kim discloses further comprising: an encapsulation layer on the plurality of pixels (encapsulation member 300-see fig. 8); a plurality of sensing electrodes on the first area and directly on the encapsulation layer (first and second sensing electrodes (410, 420)-see fig. 8); and a plurality of sensing lines on the second area and electrically connected to the plurality of sensing electrodes (first signal lines 415-1 through 415-4, and second signal lines 425-1 through 425-5 connected respectively to the first and the second sensing electrodes-see figs. 6A-6C), wherein the plurality of sensing lines are spaced apart from the opening in a plan view (as shown in fig. 8, the opening (in the region RA) does not overlap the sensing lines).
Regarding claim 3, Kim discloses wherein a portion of each of the plurality of sensing lines overlaps the power pattern (see figs. 4 and 6A-sensing lines 415-1 to 415-4 at least overlap the first power supply wiring 160).  
Regarding claim 10, Kim discloses wherein the plurality of sensing lines are on the protrusion, and each of the plurality of sensing lines extends in a direction that intersects an extending direction of the protrusion (the at least one dam 180 is provided on the outer edge of the substrate 100, therefore each of the sensing lines necessarily intersect the at least one dam 180).  
Regarding claim 12, Kim discloses further comprising an additional protrusion on the second area and closer than the protrusion to the first area (see fig. 8, at least one dam 180), wherein a portion of the power pattern is below the additional protrusion (as shown in fig. 8, a portion of the power wiring (e.g., second connection wiring 171) is disposed below the dams 180).
Regarding claim 13, Kim discloses wherein the additional protrusion and the second protruding portion include a same material (as shown in fig. 8, the dams 180 are made of the same materials).
Regarding claim 15, Kim discloses wherein the first protruding portion includes an organic material (the second insulating layer 207 (first protruding portion) may include an organic insulating material (see [col. 10, ll. 37-47]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 4, Kim discloses wherein the power pattern includes: a first pattern portion that extends along a first direction (see, for example, fig. 4-first power wiring 160 extending in the x-direction); and a plurality of second pattern portions that protrude along a second direction from the first pattern portion, the second direction intersecting the first direction (second connection wirings 161 protruding from 160 and extending in the y-direction, see fig. 4).
Kim does not appear to expressly disclose wherein the plurality of second pattern portions include: a first branch pattern portion that overlaps at least portions of the plurality of sensing lines; and a second branch pattern portion that does not overlap the plurality of sensing lines.
However, arranging touch sensing lines (e.g., signal lines 415-1 through 415.4, or 425-1 through 425-4) to overlap one or both of the second connection wirings 161 can be gleaned from figs. 4 and 6A-6C. Arranging the signal lines in different ways (see, for example, figs. 6A-6C) to overlap only one or both of the second connection wirings 161 are mere design choices, which, would have simply amounted to routine, well-understood conventional activity to a person of ordinary skill in the art before the effective filing date of the claimed invention, in view of the combined teachings of Kim.
Regarding claim 5, Kim does not appear to expressly disclose wherein the opening is defined in each of the first branch pattern portion and the second branch pattern portion.
However, having the openings in some or all of the branch patterns portions is a mere design choice that would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in view of the combined teachings of Kim. Furthermore, having openings in each of the branch pattern portions simply amounts to “making plural”, and mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 (VI)(B)).
Regarding claim 6, Kim discloses wherein the opening is defined in the first branch pattern portion and is not defined in the second branch pattern portion (as shown in fig. 8, the opening is in one branch portion 1270 of the second power wiring line 171).
Claim 11, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Song (US Patent 11,018,203 B2).
Regarding claim 11, Kim does not appear to expressly disclose wherein each of the plurality of sensing lines that overlap the protrusion has a crooked shape.
Song is relied  upon to teach , wherein each of the plurality of sensing lines that overlap the protrusion has a crooked shape (see, for example, fig. 4, which illustrates sensing lines (first sensing pattern 215) that overlap dams (D1-D3), and as shown in fig. 4, the sensing pattern has a crooked shape in the portion that overlaps the dams).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings Song with the invention of Kim by forming the sensing lines to follow the shape of the dams by having a crooked or undulating shape, as taught by Song, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 16, Kim discloses a display device (display unit 10-see figs. 1-3), comprising: a display panel having an active area (display area DA-see figs. 1-3) and a peripheral area (peripheral area PA-see figs. 1-3); and an input sensor directly on the display panel (input sensor 40-see figs. 6A-6C and [col. 7, ll. 66-67]), wherein the display panel includes: a plurality of pixels in the active area (pixels P arranged in the display area DA-see fig. 4); a protrusion in the peripheral area (at least one dam 180-see fig. 8), the protrusion surrounding at least a portion of the active area (the at least one dam 180 may be provided on the outer edge of the substrate 100-see fig. 8 and [col. 14, ll. 32-38]) and including a first protruding portion and a second protruding portion on the first protruding portion (i.e., first portion using same material as second insulating layer 207 and a second portion using same material as pixel defining layer 208-see dam 180 in fig. 8); a power line configured to supply the plurality of pixels with power (first power ELVDD may be provided to each of the pixels P through a driving voltage line PL-see fig. 4 and [col. 7, ll. 26-29]); and a power pattern in the peripheral area and electrically connected to the power line (first and second power supply wiring (160, 170) respectively-see fig. 4 and [col. 6, ll. 54-56]), the power pattern including an overlapping portion between the first protruding portion and the second protruding portion (see fig. 8, wherein a portion 1270 of second power wiring 170 is disposed between the second insulating layer portion 207 and the pixel definition layer 208 of the dam 180 closer to the display area), the overlapping portion having an opening (as shown in fig. 4, there is an opening in the wiring portion 1270 disposed between the 207 and 208 in the inner dam 180 (i.e., dam closer to the display area)), and wherein the input sensor includes: a plurality of sensing electrodes on the active area (first and second sensing electrodes (410, 420)-see fig. 8); and a plurality of sensing lines on the peripheral area and electrically connected to the plurality of sensing electrodes (first signal lines 415-1 through 415-4, and second signal lines 425-1 through 425-5 connected respectively to the first and the second sensing electrodes-see figs. 6A-6C).
Kim does not appear to expressly disclose wherein each of the plurality of sensing lines that overlap the protrusion has a crooked shape corresponding to a shape of the protrusion.
Song is relied upon to teach wherein each of the plurality of sensing lines that overlap the protrusion has a crooked shape corresponding to a shape of the protrusion (see, for example, fig. 4, which illustrates sensing lines (first sensing pattern 215) that overlap dams (D1-D3), and as shown in fig. 4, the sensing pattern has a crooked shape in the portion that overlaps the dams).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings Song with the invention of Kim by forming the sensing lines to follow the shape of the dams by having a crooked or undulating shape, as taught by Song, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 17, Kim discloses wherein the plurality of sensing lines are on the overlapping portion (a signal line, for example, the second signal line 425-1, may also be arranged in the area RA (see fig. 8 and [col. 14, ll. 17-20]), and the plurality of sensing lines are spaced apart from the opening in a plan view (see fig. 8).  
Regarding claim 20, Kim discloses a display device (display unit 10-see figs. 1-3), comprising: a plurality of pixels in an active area (pixels P arranged in the display area DA-see fig. 4); a protrusion (at least one dam 180-see fig. 8) that surrounds at least a portion of the active area (the at least one dam 180 may be provided on the outer edge of the substrate 100-see fig. 8 and [col. 14, ll. 32-38]) and includes a first protruding portion and a second protruding portion on the first protruding portion (i.e., first portion using same material as second insulating layer 207 and a second portion using same material as pixel defining layer 208-see dam 180 in fig. 8); a power pattern configured to transmit power to the plurality of pixels (first and second power supply wiring (160, 170) respectively-see fig. 4 and [col. 6, ll. 54-56]) and is between the first protruding portion and the second protruding portion (see fig. 8, wherein a portion 1270 of second power wiring 170 is disposed between the second insulating layer portion 207 and the pixel definition layer 208 of the dam 180 closer to the display area); an encapsulation layer on the plurality of pixels (encapsulation member 300-see fig. 8); a plurality of sensing electrodes on the active area (first and second sensing electrodes (410, 420)-see fig. 8); and a plurality of sensing lines electrically connected to the plurality of sensing electrodes (first signal lines 415-1 through 415-4, and second signal lines 425-1 through 425-5 connected respectively to the first and the second sensing electrodes-see figs. 6A-6C) and spaced apart from the power pattern across the second protruding portion (see, for example, fig. 8-second signal lines 425-1 through 425-5 as shown to be spaced apart from 1270), wherein the power pattern has an opening that exposes a portion of the first protruding portion (see opening in portion of 1270 disposed on a portion of the first insulating layer 207 that constitutes the first protruding portion of the dam 180).
Kim does not appear to expressly disclose and wherein each of the plurality of sensing lines that overlap the protrusion has a crooked shape corresponding to a shape of the protrusion.
Song is relied upon to teach wherein each of the plurality of sensing lines that overlap the protrusion has a crooked shape corresponding to a shape of the protrusion (see, for example, fig. 4, which illustrates sensing lines (first sensing pattern 215) that overlap dams (D1-D3), and as shown in fig. 4, the sensing pattern has a crooked shape in the portion that overlaps the dams).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings Song with the invention of Kim by forming the sensing lines to follow the shape of the dams by having a crooked or undulating shape, as taught by Song, which constitutes combining prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 7-9, 14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 recites “wherein the overlapping portion includes a portion of each of the plurality of second pattern portions”, which is not taught by the references of record.
Claims 8-9, and 14 specific dimensions that are not taught by the references of record.
Claim 18 recites the limitation “ wherein the protrusion extends along a first direction, the power pattern includes a first branch pattern portion and a second branch pattern portion that extend along a second direction intersecting the first direction and that are between the first protruding portion and the second protruding portion, and the opening is provided in at least one selected from the first branch pattern portion and the second branch pattern portion”, which is not taught by the references of record. Claim 19 depends from claim and recite limitations that further limit claim 18, and is therefore equally indicated as allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627